PER CURIAM.
We affirm the non-final order of the trial court, enforcing a judgment by directing appellants to disassemble and remove a “pole bam hangar” they had constructed on their property in derogation of restrictive covenants applicable to appellants’ property. The restrictive covenant provided in pertinent part, “There shall not exist on any lot at any time more than one residence and one hangar....” The trial court correctly found that appellants’ proposed structure, which consisted of an already existing hangar connected to the new “pole bam hangar” by a breezeway, did not comply with the one hangar provision, and that appellee was correct in seeking to enjoin the construction of such a structure.
We wish to point out, however, that nothing in the trial court’s judgment or this opinion precludes appellants from starting over with a new plan, upon submission to and approval by the board of directors, whereby they might modify the existing hangar in conformity with the one hangar rule.
DOWNEY, POLEN and GARRETT, JJ., concur.